Exhibit 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION 906 OF THE SARBANES-OXLEY ACT OF 2002 In connection with the Annual Report of Milagro Oil& Gas, Inc. (the “Company”) on Form 10-K for the period ended December 31, 2012 (the “Report”), as filed with the Securities and Exchange Commission on the date hereof, I, Gary J. Mabie, President and Chief Operating Officer of the Company, certify, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that to my knowledge: 1. The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. /s/ Gary J. Mabie Gary J. Mabie President and Chief Operating Officer March 28, 2013
